In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus and prohibition. Upon review of relator’s proffered affidavit of indigency, submitted to waive the filing fee and security deposit,
It is ordered by the court, sua sponte, that within ten days of the date of this order relator shall either submit the $40 filing fee and $100 security deposit required by S.Ct.Prae.R. XV or show good cause why he should be permitted to proceed with this action, or any future actions, without payment of the filing fee and security deposit.